Lewis, J.
1. This court can not consider a ground of a motion for new trial complaining of error in admitting, over objection of movant’s connsel, certain documentary evidence, when it does not appear from the motion *780what facts the documents tended to show that were in any wise hurtful to the movant. Tompkins v. Compton, 97 Ga. 374; Baker v. State, 97 Ga. 452 (2).
Submitted May
Decided June 2, 1899.
Complaint. Before Judge Hart. Putnam superior court. September term, 1898.
W. T. Davidson, for plaintiff in error.
8. T. Wingfield and Greene F. Johnson, contra.
2. There was no error in the charge of the court complained of, under the pleadings and testimony in the record; and the evidence being conflicting on the material issues of fact in the case, this court will not interfere with the discretion of the trial judge in overruling the motion for new trial. Judgment affirmed.

All the Justices concurring.